Dismiss and Opinion Filed September 12, 2018




                                           S
                                Court of Appeals
                                                In The


                         Fifth District of Texas at Dallas
                                        No. 05-18-00699-CV

                               BOBBY JOE EVENS, Appellant
                                          V.
                             VEDA MICHELLE EVENS, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-24977

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       This appeal from the trial court’s February 21, 2018 final decree of divorce was filed June

14, 2018. Because the record reflected appellant timely filed a motion for new trial, the notice of

appeal was due no later than May 22, 2018 or, with an extension motion, no later than June 6,

2018. See TEX. R. APP. P. 26.1(a)(1), 26.3.

       At our direction, the parties filed letter briefs addressing our jurisdiction in light of the late-

filed notice of appeal. See Brashear v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542,

545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g) (timely filing of notice of appeal is

jurisdictional). Appellee also filed two motions to dismiss, one asserting lack of a live controversy

and the other one based on the untimely notice of appeal.
       In his letter brief, appellant states he did not prepare his notice of appeal for filing until

June 11, 2018 and explains why he was unable to do so earlier. Although his explanation could

support an extension motion if the notice of appeal had been filed within the extension period, it

was filed outside that period. See TEX. R. APP. P. 26.1(a)(1), 26.3. Accordingly, we grant

appellee’s motion based on the untimely notice of appeal and dismiss the appeal. See id. 42.3(a);

Brashear, 302 S.W.3d at 545.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

180699F.P05




                                                –2–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 BOBBY JOE EVENS, Appellant                       On Appeal from the 256th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00699-CV       V.                      Trial Court Cause No. DF-17-24977.
                                                  Opinion delivered by Chief Justice Wright,
 VEDA MICHELLE EVENS, Appellee                    Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered September 12, 2018.




                                            –3–